UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
U.S. COMMODITY FUTURES TRADING
COMMISSION,

                          Plaintiff,                             MEMORANDUM
       - against-                                                OPINION
                                                                 Civil Action No. 10-5567
VINCENT PATRICK MCCRUDDEN,
MANAGED ACCOUNTS ASSET MANAGE-
MENT, LLC, and ALNBRI MANAGEMENT,
LLC,

                           Defendants.
-------------------------------------------------------------X

APPEARANCES:

For Plaintiff:
James H. Holl, III, Esq.
Chief Trial Attorney
U.S. Commodity Futures Trading Commission
1155 21st St, NW
Washington, DC 20581

For Defendant Vincent Patrick McCrudden:
Vincent Patrick McCrudden, Pro Se
3942 Hillstead Lane
Jacksonville, FL 32216

For Defendants Managed Accounts Asset Management, LLC, and
Alnbri Management, LLC:
Michael Peter Kushner, Esq.
Kushner Law Group
16 Court Street, Suite 2901
Brooklyn, New York 11241

HURLEY, Senior District Judge:

        Plaintiff, U.S. Commodity Futures and Trading Commission (APlaintiff@ or


                                                  Page 1 of 8
ACFTC@), brought this action alleging that defendants Vincent McCrudden

(AMcCrudden@), Managed Accounts Asset Management, LLC (AMAAM@), and Alnbri

Management, LLC (AAlnbri@) (collectively ADefendants@) committed acts violative of

the Commodity Exchange Act (the AAct@), 7 U.S.C. ' 1 et seq. and the regulations

promulgated thereunder. The purpose of this Memorandum is to address the

proposed judgment as well Defendants’ arguments with respect to the proposed

judgment.

      By way of background, in September 2016, the parties entered into a Consent

Order for Permanent Injunction and other Statutory and Equitable Relief (the

“Consent Order”) effecting a partial settlement of the matters alleged in the

Complaint. Under the Consent Order, the issues of necessary relief pursuant to 7

U.S.C.§ 13a-1, regarding the imposition of trading and registration bans, if any, and

civil monetary penalties, if any, to be assessed against Defendants were reserved for

determination by this Court. By Memorandum and Order dated March 6, 2018 (the

“March Order”), the Court concluded that a permanent registration ban and

permanent ban on trading for, or on behalf of others, together with a civil monetary

fine of $60,000 should be imposed. However, in view of the fact that the CFTC’s

request that the trading ban extend to Defendants’ trading solely on their own

behalf was not squarely addressed in the papers, the Court provided the parties

with an opportunity to submit further papers. After receiving those submissions,

the Court issued a Memorandum and Order dated May 3, 2018 (the “May Order”)


                                     Page 2 of 8
finding that the permanent ban should extend to the defendants trading for

themselves and directed Plaintiff to submit a proposed judgment. After the

proposed judgment was submitted, the Court provided Defendants with an

opportunity to respond to it. On or about May 22, 2018, Defendants submitted a

document entitled “Defendants Response to Proposed Judgment” (“Defendants’

Response”). Plaintiff never requested an opportunity to reply to Defendants’

submission.

       The Court will first address Defendants’ arguments. It will then explain the

reasons behind the Court’s modification to the proposed judgment submitted by

Plaintiff.

I.     Defendants’ Arguments

       Defendants’ first argument is that the Court ignored section 9a(1) of the

Commodity Exchange Act which provides that “[i]n determining the amount of the

money penalty assessed under section 9 of this title, the commission shall consider

the appropriateness of such penalty to the gravity of the violation.” 7 U.S.C. § 9a(1).

       The standard applied by this Court in its March Order was as follows: “AIn

determining an appropriate monetary penalty, a court considers the general

seriousness of the violation as well as any particular mitigating or aggravating

circumstances that exist. The penalty imposed must be rationally related to the

offense and rests within the discretion of the Court. A defendant=s ability to pay is

also a relevant consideration.” March Order at 10 (internal quotation marks and


                                      Page 3 of 8
citations omitted.)

             In applying this standard, the Court rejected the argument that the

      violation here was a “simple registration violation,” explaining:

               Here, the failure to register must be viewed in the context of
      MAAM and McCrudden having been denied registration, MAAM filing
      for an exemption, and then MAAM and McCrudden not seeking
      registration when the basis for the exemption was apparently not
      applicable. Furthermore, Alnbri not registering must be viewed
      against the background of MAAM having been denied registration
      because its principal, McCrudden, was denied registration. As
      McCrudden was also a principal of Alnbri, a reasonable conclusion is
      that Alnbri’s failure to registration was driven by McCrudden’s earlier
      disqualification.
               When viewed in the foregoing context, characterizing the
      conduct at issue as egregious is appropriate. In reaching this
      conclusion, the Court has considered and rejected Defendants’ position
      that the breach of the limits for the claimed exemption was “innocent.”
      (See Defs.’ Penalty Brief at 8.) First, that McCrudden’s acts were
      deliberate is supported by his admission that the Second Circuit’s
      earlier denial of his appeal “left no reasonable window open for
      McCrudden to operate a registered entity, or for McCrudden to be
      registered as an Associated Person.” Moreover, the claim of innocence
      is tied to McCrudden statement that between various named attorneys
      and his “own personal experience with other attorneys over the years,
      it was made known to me that as long as the fund maintained 15
      clients or less and did not hold itself out as a Commodity Pool Operator
      . . . the fund could trade futures with an exemption.” (Id. at 7.)
      McCrudden provides nothing beyond his conclusory assertion to
      support that this was the advice he received. In any event, the
      requirement of 15 clients or less is related to an exemption pursuant to
      17 U.S.C. §4.13(a)(2), which is irrelevant to the present case.

March Order at14-15.

      The foregoing demonstrates that the Court fully considered the gravity of the

offense.

      Defendants also claim that the Court failed to take into account McCrudden’s

                                     Page 4 of 8
financial situation and that the fine imposed violates the Eighth Amendment. In

support of that claim he now refers to the Court’s “possession of a detailed financial

affidavit on February 18, 2013 . . . .” (DE 202 at 2.) The Court is unable to locate

any such document in or about that date on the docket in this case.1 Moreover,

although Defendant’s penalty submission generally referenced the Court’s

possession of financial affidavits (see DE 187 at 19-20) that submission neither

contained nor referred the Court to any particular information. Thus, to the extent

that McCrudden complains that his financial situation was not considered, the fault

lies squarely upon him. In any event, the Court, having a general sense that

McCrudden’s financial picture was less than rosy, did take into account his financial

situation in setting the penalty at $60,000, rather than the maximum penalty of

$130,000 per each of the three violations sought by the CFTC. See March Order at

18 (“Taking into account the gravity of the violations and all of the attendant

circumstances, with special emphasis on McCrudden’s financial circumstances . . .

the Court orders Defendants, jointly and severally, to pay a civil monetary penalty

of $60,000.00 in total.”)

         Defendants’ Eighth Amendment claim is similarly without merit. The Second

Circuit has established a “two-step inquiry for determining whether a financial


1 The Court has located a letter on the docket in a criminal case that was before this Court entitled, United States v.
McCrudden, 11-CR-061 (E.D.N.Y.) filed on February 13, 2013 in which McCrudden in support of a request for
transcripts from his plea and sentence free of charge states as follows: “Please accept this notarized letter as an
affidavit that my current liabilities are around $600,000.00 and I have no assets, no employment, nor hope of
employment as a convicted felon and virtually no opportunity to resume my past 25 [sic] career occupation.” The
2013 letter contained no particulars regarding the alleged then current liabilities. Moreover, it provides no
information as to McCrudden’s financial condition five years later.
                                                     Page 5 of 8
penalty is excessive under the Eighth Amendment.” United States v. Viloski, 814

F.3d 104, 108 (2d Cir. 2016) (footnote omitted). First, a court must “determine

whether the Excessive Fines Clause applies at all.” Id. at 109 (citing United States

v. Bajakajian, 524 U.S. 321, 334(1998). That requirement is met if a [fine] “may be

characterized, at least in part, as ‘punitive’—i.e., forfeitures for which a defendant is

personally liable.” Id. (citing Bajakajian, 524 U.S. at 327–28). Second, a court must

“determine whether the challenged [penalty] is unconstitutionally excessive.” Id. at

109 (citing Bajakajian, 524 U.S. at 334.). “A [penalty] is unconstitutionally

excessive ‘if it is grossly disproportional to the gravity of a defendant's offense.’ ” Id.

(quoting Bajakajian, 524 U.S. at 334). A four-factor test governs this inquiry:

       (1) the essence of the crime of the defendant and its relation to other criminal

       activity, (2) whether the defendant fits into the class of persons for whom the

       statute was principally designed, (3) the maximum sentence and fine that

       could have been imposed, and (4) the nature of the harm caused by the

       defendant's conduct.

Id. (quoting United States v. George, 779 F.3d 113, 122 (2d Cir. 2015)). The Second

Circuit has said that “courts may consider—in addition to the four factors ...

previously derived from Bajakajian—whether the forfeiture would deprive the

defendant of his livelihood, i.e., his ‘future ability to earn a living.’ ” Id. at 111

(citation omitted).

       The fine imposed in this case is punitive in nature and therefor the Eighth

Amendment does apply. However, as set forth above, in setting the amount of the
                                  Page 6 of 8
fine, this Court did consider the factors regarding the gravity of Defendants’ offense,

albeit not in the context of a constitutional analysis. Given the Court’s reasoning as

set forth in the Court’s March and May Orders, the penalty assessed passes

constitutional muster.

        However, subsequent to the Court’s March and May Orders, McCrudden filed

a motion to proceed in forma pauperis in connection with his appeal of those Orders.

In that motion, McCrudden, provided information regarding his finances, albeit in

an untimely fashion. In view of that information, the Court exercises its discretion

to reconsider the amount of the civil monetary penalty set forth in the March Order;

the penalty shall be $15,000. See generally Fed. R. Civ. P. 54(b) (“[A]ny order or

other decision . . . that adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties does not end the action as to any of the

claims or parties and may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties' rights and responsibilities.”).

II.     The Proposed Judgment

        The Court will enter the proposed judgment submitted by Plaintiff modified

in essentially only one significant way, other than the foregoing resetting of the civil

monetary penalty.2 In this Court’s view, paragraph 1g is overbroad. As proposed it

reads that defendants are permanently enjoined from “[a]cting as principal (as that

term is defined in 17 C.F.R. §3.1(a) (2016), agent or any other officer or employee of



2 The Court made other changes which were stylistic in nature.
                                                  Page 7 of 8
any person (as that term is defined in 7 U.S.C. §1a(38) (2012), or entity registered,

exempted from registration or required to be registered with the Commission.” The

Court has modified that paragraph to make clear that Defendants are prohibited

only from holding positions wherein they would be involved in any manner in

trading but not prohibited from being employed in other positions in the

enumerated entities.

Dated: Central Islip, New York
       October 9, 2018                          s/ Denis R. Hurley
                                               Denis R. Hurley
                                               United States District Judge




                                      Page 8 of 8
